REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an animal feeder comprising: a hopper; a cup mounted with respect to the hopper and defining a concavity; and a spout defining a passageway; wherein the cup, hopper, and passageway are configured and arranged such that the animal feed does not flow through the passageway when the concavity contains more than a predetermined amount of feed; a gate member movably mounted;  a source of electrical energy; an actuator operatively connected to the source of electrical energy; wherein the animal feeder is configured such that electricity is not required to maintain the gate member in an open position; wherein the actuator includes a lead screw, an electric motor operatively connected to the lead screw to selectively cause rotation of the lead screw, and a nut in engagement with the lead screw such that rotation of the lead screw causes linear translation of the nut; the nut being operatively connected to the gate member as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Ying-Kuan (US 5365879) discloses an animal feeder comprising: a hopper; a cup mounted; and a spout defining a passageway; wherein the cup, hopper, and passageway are configured and arranged such that the animal feed does not flow through the passageway when the concavity contains more than a predetermined amount of feed and a gate member but fails to teach a source of electrical energy; and an actuator operatively connected to the source of electrical energy; wherein the actuator includes a lead screw operatively connected to an electric motor to selectively cause rotation of the lead screw; a nut in engagement . 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647